741 N.W.2d 215 (2007)
2007 ND 170
In the Matter of the Application for DISCIPLINARY ACTION AGAINST Robert M. LIGHT, a Person Admitted to the Bar of the State of North Dakota.
Disciplinary Board of the Supreme Court of North Dakota, Petitioner
v.
Robert M. Light, Respondent.
No. 20070327.
Supreme Court of North Dakota.
November 14, 2007.
PER CURIAM.
[¶ 1] Robert M. Light was admitted to practice law on December 27, 1990, but was placed on interim suspension on August 16, 2007, until further order of this Court, pending final disposition of the disciplinary proceedings predicated upon the complaints filed. See Disciplinary Board v. Light, 2007 ND 129, 737 N.W.2d 242. On November 7, 2007, Disciplinary Counsel filed a subsequent Application for Interim Suspension of Robert M. Light under N.D.R. Lawyer Discipl. 4.1, Criminal Conduct.
[¶ 2] The current Application for Interim Suspension indicates that Light has been convicted of a serious crime as defined by N.D.R. Lawyer Discipl. 4.1(C). Under N.D.R. Lawyer Discipl. 4.1(C), the definition of a serious crime includes any felony. On November 1, 2007, a Criminal Judgment and Commitment was entered in State v. Light, Cass Co. 06-K-04680, for one count of terrorizing, a class C felony, and one count of carrying a concealed firearm or dangerous weapon, a class A misdemeanor. A certified copy of the Criminal Judgment and Commitment was filed with the Application for Interim Suspension.
[¶ 3] Under N.D.R. Lawyer Discipl. 4.1(D), upon the filing of a certificate or other satisfactory evidence of conviction demonstrating that a lawyer has been convicted of a serious crime, the Court shall enter an order immediately suspending the lawyer pending final disposition of a disciplinary proceeding predicated upon the conviction. The Application for Interim Suspension indicates that Light's conviction for terrorizing, a class C felony, warrants interim suspension. The Court considered the matter, and
[¶ 4] ORDERED, the suspension of Robert M. Light's license to practice law is continued under N.D.R. Lawyer Discipl. 4.1 until further order of this Court pending disposition of a disciplinary proceeding predicated upon the conviction.
[¶ 5] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, MARY MUEHLEN MARING, CAROL RONNING KAPSNER and DANIEL J. CROTHERS, JJ.